Title: To John Adams from Robert Hare, 28 December 1798
From: Hare, Robert
To: Adams, John



Sir:
ante 28 Dec. 1798

The Senate of Pennsylvania, sensible of your many arduous and important duties, would neither claim a portion of your time or attention, did they not consider it incumbent on them, at a crisis of our public affairs, so interesting as now presents itself, to express the sentiments they entertain respecting the conduct of the French government, and the consequent measures adopted during your administration.
The People of the United states, attached to the French nation, and ardent in the cause of national freedom, once found it difficult to restrain their sympathy and affection within the boundary which, as a neutral nation, it was their duty to respect; even when reiterated injuries had, in some degree, awakened them to a consciousness of their own situation, their feelings were rather those of regret than of resentment: They believed, that the Pressure of momentary circumstances, and the imperious impulses of necessity, had occasioned their sufferings, and were disposed to regard, with a friendly eye, the smallest advances towards a reconciliation.
The continued aggression of the French republic, has rendered it impossible to remain under this delusion. Our government has been traduced and insulted in the seditious publications of the French agents in this country— The most flagrant attempts have been made to sow divisions among the People of the United States— Our commerce, carried on under the sanction of solemn treaties and the laws of nations, has been pillaged to an enormous amount— Our seamen have been ignominiously thrown into prison— Our offers of Peace have been haughtily rejected, and our Envoys treated with contumely— Demands of tribute have been insolently made, and, in case of refusal, we have been threatened with the fate of nations which have been bartered away, or degraded from the rank of sovereign powers into the condition of satellites to the French republic. Under this accumulated oppression acquiesence would have been inconsistent with our safety, and patience would have degenerated into pusillanimity. We contemplate, therefore, with the highest approbation, the wisdom with which you have foreseen the danger, and the firmness with which you have resisted its approach. Under an administration so well conducted, we entertain a firm reliance, that the people of these states may equally defy the poison of foreign intrigue, or the violence of foreign power.
That any change of men or measures on our part, compatible with the dignity of an independent and self-governed nation, would have secured a continuance of harmony with the French republic, we regard as a fallacy, invented and propagated by designing men, too palpable to receive the assent of any whose minds have not been previously corrupted by prejudice, or obscured by ignorance. We rejoice to find, that our constituents are fully aware of the pernicious tendency of foreign influence, and imprest with the deepest detestation of the conduct of those who, by an officious interference in our foreign relations, have traiterously attempted to wrest the administration of our Public affairs from the hands in which the constitution of our country, and the suffrage of a free and enlightened people, governed in their choice by a knowledge of tried virtue and eminent talents have justly placed it.
Should an appeal to arms be found necessary, to preserve our liberty, or vindicate our rights, be assured, that the citizens of Pennsylvania, as they have eminently partaken the benefits resulting from the operation of the General Government, and are impressed with an unabated confidence in the virtue and intelligence of its administration, will not be found backward in hazarding their fortunes and their lives, to ensure continuance to the one and support to the other.
Independently of the personal esteem your private virtues command; as lovers of our country, we cannot but indulge ourselves in the pleasing hope, that you may long continue in the enjoyment of health, and be enabled, during many years, to fill your exalted station with undiminished honor to yourself, and increasing happiness to the American People.
Signed By order of the Senate

Robert Hare Speaker